Citation Nr: 0202394	
Decision Date: 03/14/02    Archive Date: 03/25/02	

DOCKET NO.  01-00 215	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia




THE ISSUE

Entitlement to a rating in excess of 10 percent for the 
service-connected postoperative residuals of a left (minor) 
trigger thumb.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from March 1971 to May 
1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2000 decision by the RO in Huntington, 
West Virginia.  

The Board notes that, in his Substantive Appeal in February 
2001, the veteran withdrew from consideration the issue of an 
increased rating for the service-connected postoperative 
residuals of a right (major) trigger thumb.  

Accordingly, that issue is no longer before the Board for the 
purpose of appellate review.  

Finally, based upon recent correspondence, it would appear 
that the veteran seeks the assignment of an effective date 
earlier than April 29, 2000 for the grant of service 
connection (and assignment of a 10 percent evaluation) for 
his carpal tunnel syndrome of the left hand.  

Inasmuch as this matter has not been developed or certified 
for appellate review, it is referred to the RO for 
appropriate action.  



REMAND

In a Report of Contact, dated in February 2002, the veteran's 
accredited representative indicated that the veteran wished 
to cancel his hearing scheduled at the Board of Veterans' 
Appeals in Washington, D.C. for February 21, 2002.  

In lieu thereof, it was requested that the veteran be 
scheduled for a videoconference hearing at the RO in Salt 
Lake City, Utah, where the veteran apparently now resides.  

Given this statement, the accredited representative requested 
that the veteran's case be remanded to the RO in Huntington, 
West Virginia with instructions that the veteran's file be 
forwarded to the RO in Salt Lake City, Utah for this 
requested action.  

The veteran's representative further asked that the veteran's 
claims file be forwarded to the attention of one of the 
Decision Review Officers at that RO in order to "attempt to 
resolve the veteran's appeal."  

Accordingly, the veteran's case is REMANDED to the RO in 
Huntington, West Virginia for the following action:

1.  The RO should take appropriate steps 
to transfer the veteran's VA records to 
the RO in Salt Lake City, Utah. In so 
doing, the claims folder initially should 
be forwarded to the attention of the 
identified Decision Review Officer at the 
RO in Salt Lake City, Utah so that an 
attempt could be made to resolve the 
veteran's appeal.  Then, if indicated, 
the RO should take appropriate actions to 
schedule the veteran for a 
videoconference hearing in connection 
with his appeal.  

2.  Thereafter, the RO should review the 
claims file, and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, and its implementing regulations, is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in the Act and regulations are 
fully complied with and satisfied.  

3.  Following completion of the action 
requested hereinabove, the RO should 
undertake to review the veteran's claim 
for increase.  Should any benefit sought 
on appeal remain denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for then to response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran need take no action until so notified.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




